Citation Nr: 0614732	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel 


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

Procedural history

The low back claim

In a March 2003 RO rating decision, the RO determined that 
new and material evidence had not been submitted which was 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, which had been 
previously denied by the RO in February 1996. 

The Board notes that the issue certified for appeal was 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  This presupposes a prior final decision on the 
same issue.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).

In its March 2003 decision, the RO noted that the claim for 
service connection for a low back disability had been 
previously denied by an unappealed February 1996 rating 
decision.  However, while that rating decision did deny 
service connection for a low back disorder, by a statement 
dated later that same month the veteran disagreed with the 
decision and asserted his right to a hearing before the 
Board.  In short, he indicated disagreement with this 
decision, and that he wanted to appeal the denial to the 
Board.  Therefore, the veteran's communication to the RO 
constituted a valid NOD.  See 38 C.F.R. § 20.201 (1995 & 
2005) [a NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review].  Although this statement does 
not appear to have a date stamp indicating the exact date it 
was received by VA, its date and its location within the 
claims folder indicates that it was received less than one 
year from the date of notification of the February 1996 
rating decision, thus making it timely .  See 38 C.F.R. 
§ 20.302 (1995 & 2005).

In light of the foregoing, the Board concludes that the 
veteran initiated a timely appeal of the denial of service 
connection for a low back disorder by the February 1996 
rating decision.  Under these circumstances, the veteran's 
claim of entitlement to service connection for a low back 
disability has been pending since 1996.  The issue on appeal 
has been recharacterized accordingly (i.e. without regard to 
the matter of submission of new and material evidence).

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing which was 
conducted at the Seattle RO in November 2005.  The transcript 
of the hearing is associated with the veteran's claims 
folder.  

It is noted that the record was kept open for 90 days 
following this hearing in order for the veteran to present 
additional evidence, but no such evidence was received.

The right hip claim

For reasons which will be described in the REMAND portion of 
this decision, the Board finds that the veteran filed a 
timely notice of disagreement (NOD) as to the RO's February 
1996 decision which denied service connection for a right hip 
disability.  That issue remains pending. 

The issues of entitlement to service connection for a low 
back disability, claimed as secondary to the veteran's 
service-connected right knee disability, and service 
connection for a right hip right hip disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

The February 1996 rating decision also denied service 
connection for a neurological disability of the right knee, 
as well as entitlement to automobile and adaptive equipment 
or adaptive equipment only, and a rating in excess of 10 
percent for a left ankle disorder.  For reasons stated 
immediately below, none of those issues remain on appeal.

The veteran's February 1996  NOD did not refer to the left 
ankle claim, nor did any other document received by VA within 
one year of notification to the veteran of this decision.  
Thus, he did not initiate a timely appeal as to that issue.  
See 38 C.F.R. §§ 20.201, 20.302 (2005).  

Although the veteran did address the other two issues in the 
NOD, each issue has since been resolved.  By an August 1997 
rating decision, the right knee neurologic impairment was 
recognized as being part of the service-connected disability.  
In addition, the veteran was granted entitlement to 
automobile and adaptive equipment by a January 1999 rating 
decision.  Consequently, both of these issues were resolved 
in the veteran's favor, and the Board has no jurisdiction to 
address these claims.  See generally Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

The record also reflects that the veteran submitted a timely 
NOD as to a June 2004 RO denial of entitlement to a higher 
level of special monthly compensation.  However, he did not 
perfect his appeal to this issue by filing a timely 
substantive appeal after a statement of the case (SOC) was 
issued in October 2005.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).  Since an appeal was not perfected 
as to that issue, the Bord has no authority to consider it.  
See also 38 C.F.R. § 20.200 (2005).



REMAND

For reasons expressed immediately below, the Board concludes 
that additional evidentiary and procedural development of 
both issues is necessary.

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.

The Board's inquiry into this issue is hampered by medical 
evidence which is mostly many years old and is ambiguous and 
conflicting. 

First, the Board notes that although there is medical 
evidence of a current low back disorder, such is vaguely 
described.  Indeed, the most recent SSOC in October 2005 
denied the veteran's claim, in part, on the basis that a 
letter from a private chiropractor did not show a diagnosis, 
and only referred to "low back problems."  Second, the 
medical opinion evidence of record is in conflict and dates 
back a decade and more.    

Under these circumstances, the Board believes that a 
contemporaneous medical examination of the veteran, which 
takes into account his entire medical history, is required.

2.  Entitlement to service connection for a right hip 
disorder.

As mentioned in the Introduction, service connection was 
denied for a right hip disorder, among other issues, by a 
February 1996 RO rating decision.  Later that moth, the 
veteran submitted correspondence to the RO which specifically 
disagreed with that aspect of the decision.  The Board finds 
that a valid and timely NOD was submitted as to that denial.  
See 38 C.F.R. § 20.201 (2005).  However, no SOC was issued.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.  See also 38 C.F.R. §§ 19.29 and 19.30.

The Board further notes that as the February 1996 rating 
decision was promulgated prior to the enactment of the VCAA, 
the enhanced statutory duties to assist and notify were 
clearly not considered as part of the initial adjudication.  
Thus, on remand, the RO should also undertake any additional 
development it deems necessary to ensure compliance with the 
requirements of the VCAA, to include its notification 
requirements.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  In view of the fact that no action 
has been taken on the issue of the 
veteran's entitlement to service 
connection for a right hip disability 
since 1996, the RO must review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are complied with.  

2.  The veteran's claim of entitlement to 
service connection for a right hip 
disorder should then be readjudicated.  
If the claim remains denied, the veteran 
should be provided with a SOC and be 
advised of the time period in which to 
perfect the appeal.

3.  With respect to the claim of 
entitlement to service connection for a 
low back disability, the veteran should 
be provided with a VA examination in 
order to determine the nature and 
etiology of the claimed disability.  The 
examiner should render a diagnosis, or if 
no disorder exists that should be made 
clear.  If a low back disability is 
identified, the examiner should render an 
opinion as to whether it is as likely as 
not that such is related to a service-
connected disability, in particular the 
right knee disability.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

4.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
he should be given an appropriate 
opportunity to respond.  The issue should 
then be returned to the Board, if 
otherwise in order. 

The purpose of this remand is to ensure procedural due 
process to the veteran.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

